In a negligence action to recover damages for personal injuries, etc., defendant appeals from a judgment of the Supreme Court, Queens County, entered December 12, 1979, which, based on a verdict that defendant was 90% responsible for the accident and the infant plaintiff 10% responsible, awarded the infant plaintiff the principal sum of $67,500 and his father the principal sum of $2,700. Judgment insofar as it is in favor of the infant plaintiff, affirmed. Judgment insofar as it is in favor of plaintiff William Ng-Ying, individually, reversed, on the law, and, as between the said plaintiff and defendant, action severed and new trial granted with respect to the issue of damages only, unless within 20 days after service upon said plaintiff of a copy of the order to be made hereon, with notice of entry, the said plaintiff shall serve and file in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in his favor from $2,700 to $900, and to the entry of an amended judgment accordingly, in which event, the judgment in his favor, as so reduced and amended, is affirmed. Plaintiffs are awarded costs on the appeal. The verdict in favor of the plain*846tiff father was excessive to the extent indicated herein. Hopkins, J.P., Rabin, Gulotta and Thompson, JJ., concur.